DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 10/30/2020. As directed by the amendment: claim 1 has been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-2 and 6-28 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end adapted to be threadedly attached to a container and the spill-reducing tortuous path at least partially defined by the container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the second end adapted to be threadedly attached to a container” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. The Applicant states that support for the amendment to claim 1 can be found in Figs. 5-6 and Paragraphs [0041]-[0043], however the figures and paragraphs make no mention about the second end of the outer member being threadedly attached to a container.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first interrupted elongate rib on the neck member” and “the second interrupted elongate rib on the neck member”.  There is insufficient antecedent basis for this limitation in the claim because the Applicant never previously claims that the elongate ribs are on the neck member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelin et al. (US Publication 2007/0179439 A1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    280
    600
    media_image1.png
    Greyscale

Regarding claim 1, Vogelin discloses a valve system (2, 6, 7) connectable to a container (1) of a breastmilk expression system (Fig. 1) comprising: 
an inner valve member (6, 7, 23) through which a media can flow into the container (Claim 18); and
an outer member (2) connected to the inner valve member (Figs. 1-2), the outer member including a spill-reducing tortuous path (22), the spill-reducing tortuous path including means for reducing flow rate (22), 
wherein the means for reducing flow rate includes a first interrupted elongate rib (See Image 1) having an opening (See Image 1) and a second interrupted rib (See Image 1) spaced from the first interrupted elongate rib and having an opening (See Image 1), the opening of the first interrupted elongate rib being offset from the opening of the second interrupted elongate rib (Fig. 3), and 
wherein the outer member is directly visible from an exterior of the breastmilk expression system when the breastmilk expression system is assembled (Fig. 1), and the outer member includes a first end (21) and a second end (20) disposed opposite to the first end (Fig. 3), the first end adapted to be removably attached to a conduit (First end is perfectly capable of being removably attached to a conduit, see Figs. 1-2) and the second end adapted to be threadedly attached to a container (Second end is perfectly capable of being threadedly attached to a container because the second end has threads, see Figs. 1-2).  
Regarding claim 2, Vogelin discloses the valve system of claim 1, the spill-reducing tortuous path at least partially defined by the container (Container was not positively claimed and is being interpreted as a functional limitation, therefore the spill-reducing path is perfectly capable of being at least partially defined by the container).  
Regarding claim 6, Vogelin discloses the valve system of claim 1, wherein the means for reducing flow rate includes an airpath (See Image 1) for venting.  
Regarding claim 7, Vogelin discloses the valve system of claim 1, wherein the means for reducing flow rate includes a neck member (20) that extends from the inner valve member (Figs. 1-3).  
Regarding claim 8, Vogelin discloses the valve system of claim 7, wherein the means for reducing flow rate includes the first interrupted elongate rib on the neck member and the second interrupted rib on the neck member spaced from the first interrupted elongate rib by a channel (Fig. 3, See Image 1).  
Regarding claim 27, Vogelin discloses the breastmilk expression system (Fig. 1) having a valve system (2, 6, 7) connectable to a container (1) as set forth in claim 1 (See above), further comprising a conduit (31) configured for connection to the valve system (Figs. 1-2), and a breastshield (30) configured for connection to the conduit (Figs. 1-2).  
Regarding claim 28, Vogelin discloses the breastmilk expression system of claim 27, the valve system further defined by the outer member sufficiently sized to form a visible, substantially continuous connection between the conduit and the container (Figs. 1-2), the outer member being externally accessible and configured to connect to both the conduit and the container (Figs. 1-2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783